Title: To Thomas Jefferson from George Cooke, 17 June 1826
From: Cooke, George
To: Jefferson, Thomas


Dear Sir
Richmond
June 17th 1826.
I am upon the eve of my departure for Europe in prosecution of my professional Studies as an artist, and Shall Visit Italy, France and England—Neither my acquaintance with you nor any distinction I have acquired entitles me to the Smallest claim on your Kindness, but as a Virginian it would be peculiarly flattering to carry Some memorial that I was not entirely unknown to you—A letter to any person in Europe would be most thankfully acknowledgedI am very Respectfully Yr. Hue SertGeo: Cooke